     Case 2:18-cv-01246-WBS-AC Document 39 Filed 10/15/20 Page 1 of 2


     Stanley Goff, SBN 289564
 1   LAW OFFICE OF STANLEY GOFF
 2   15 Boardman Place
     San Francisco, CA 94103
 3   415-571-9570
     Email: goffs@mail2world.com
 4

 5   Attorneys for Plaintiff ROBERT STRONG

 6
                              UNITED STATES DISTRICT COURT
 7
                   EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
 8
     ROBERT STRONG,                                     Case No.: 2:18-CV-01246-WBS-AC
 9
                        Plaintiff,
10
                                                        STIPULATION FOR DISMISSAL
11           vs.

12   CITY OF VALLEJO, JARRETT TONN;
     ANDREW BIDOU, and DOE VALLEJO
13
     POLICE OFFICER,
14
                       Defendants.
15

16

17           IT IS HEREBY STIPULATED by and between the parties to this action through their

18   respective designated counsel that Plaintiff’s claims, and each and every one of them, against all

19   Defendants are dismissed with prejudice pursuant to Federal Rule of Civil Procedure

20   41(a)(1)(A)(ii).

21

22
     Dated: 10/15/2020               LAW OFFICE OF STANLEY GOFF
23

24
                                          By      __/s/___________________________
25                                                Stanley Goff
26
                                                  Attorney for Plaintiff ROBERT STRONG

27

28
     {02303643.DOCX}   STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                    -1-
     Case 2:18-cv-01246-WBS-AC Document 39 Filed 10/15/20 Page 2 of 2



 1   Dated: 10/15/2020              PORTER SCOTT
                                         A PROFESSIONAL CORPORATION
 2

 3                                        By /s/ John R. Whitefleet (auth’d on 10.15.20)
                                                  John R. Whitefleet
 4                                                Attorney for Defendants CITY OF VALLEJO,
                                                  JARRETT TONN, ANDREW BIDOU
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     {02303643.DOCX}   STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                    -2-
